DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Applicant's election with traverse of species (1) in the reply filed on 8/5/2022 is acknowledged.  The traversal is on the grounds that species (1), (2), (12), and (13) are not patentably distinct and the features of species (3)-(11) and (14)-(42) are not claimed.  These grounds are found to be persuasive to the extent that all the claims include the quick release mechanism or bump-release mechanism which only read on the species (1), (2), (12), and (13) and these species are admitted by the Applicant to be patentably indistinct from each other.  As such, the patentably indistinct species (1), (2), (12), and (13) were elected by original presentation and the election of species with respect to the first group of species was not necessary.
The Applicant's elections with traverse of species A1 and B6 in the reply filed on 8/5/2022 are acknowledged.  The elections of species from the second and third groups are withdrawn since the claims do not recite any specifics related to these features such that the claims are considered generic with respect to all the species in the second and third groups. 
The elections of species from the fifth and sixth groups are withdrawn since the claims only read on the patentably indistinct species (1), (2), (12), and (13) such that no election from these groups is pertinent or relevant.
The Applicant's election with traverse of species C3 in the reply filed on 8/5/2022 is acknowledged.  The traversal is on the following grounds:

    PNG
    media_image1.png
    440
    703
    media_image1.png
    Greyscale

This is not found persuasive.  First, there are different structural differences that will need to be searched and examined.  For example, claims 1-7 are drawn to an expansion mechanism configured to move the arms radially outwards at a controlled force (species C3), claims 8-14 are drawn to an expansion mechanism configured to move the arms radially outwards at a controlled rate (species C5), and claims 15-21 are drawn to an expansion mechanism configured to move the arms radially outwards at a controlled rate (species C5).  A controlled force is different from a controlled rate.  Second, the species have physical attributes that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different physical attributes.  Searching for one set of physical attributes using one set of search terms would not necessarily involve or encompass a different set of physical attributes that is described with different terms.  Furthermore, the examination process is made burdensome by the analysis of multiple structures with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.  Third, each patent application is examined on its own merits.  Although related applications are useful, patentability of the present application does not rest upon them. Further, search and consideration must be made upon the claims as they are currently presented in this application.  The existence of multiple species in the claims as currently presented in this application creates a serious burden.
Thus, claims 1-21 are pending.  Though claims 1-21 read on the patentably indistinct species (1), (2), (12), and (13), claims 8-21 are withdrawn from consideration as being drawn to non-elected species C5. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the vagina” in line 8 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Claim 3 recites “a substantially parallel configuration” in lines 1-2, which includes the relative expression “substantially parallel” that renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how parallel something must be so as to be “substantially parallel”.  What are the metrics to judge whether something is “substantially parallel” and how are these metrics judged?
Claim 5 recites “approximately 8-10 cm” in line 2, which includes the relative term “approximately” that renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close to the target value one must be so as to be “approximately 8-10 cm”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 6 of U.S. Patent No. 9,492,197 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claims 1 and 4 of the present application.
Claims 2, 3, 4, 5, and 6 of the reference patent has all the features of claim 2, 3, 5, 6, and 7 of the present application, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,648,470 (Omata) in view of GB 2444034 (Matchilskaiai).
Omata teaches a vaginal dilation device, comprising: a handle (the probe base 5 of Omata); a plurality of arms coupled to the handle (the balloons 11 of Omata); and an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the pump 13 of Omata).
Matchilskaiai discloses a button valve 25 attached on a handle of an inflatable vaginal device that can rapidly deflate balloons after use and before extraction (pages 7 and 9 of Matchilskaiai).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle with a button valve as disclosed by Matchilskaiai in the apparatus of Omata since it would permit rapid deflation of the balloons of Omata before extraction.
With respect to claim 1, the combination teaches or suggests a vaginal dilation device, comprising: 
a handle (the handle of the combination); 
a plurality of arms coupled to the handle (the balloons 11 of Omata); 
an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the pump 13 of Omata); and 
a bump-release disposed on a distal portion of the vaginal dilation device configured to quickly reduce an outer diameter of the vaginal dilation device if the bump-release is engaged by a fetus entering the vagina (the button valve of Matchilskaiai with the distal portion of the vaginal dilation device being that portion of the device where the handle is located, i.e., distal relative to the patient).
Note that the recitation “if the bump-release is engaged by a fetus entering the vagina” is a mere situational condition that does not structurally define the claimed bump-release.  That is, the fetus or vagina are not part of the claimed structure.  As such, the condition that the fetus contacts the bump-release when entering the vagina is equally not part of the claimed structure.  All the limitation requires is a bump-release disposed on a distal portion of the vaginal dilation device and be configured to quickly reduce an outer diameter of the vaginal dilation device.
With respect to claim 4, the combination teaches or suggests that each of the plurality of arms further comprises a pad disposed thereon (the pad disposed between the stress detection sensor 21 and the balloon 11 in FIG. 3 of Omata).

    PNG
    media_image2.png
    376
    428
    media_image2.png
    Greyscale

Annotated FIG. 3 of Omata
With respect to claim 7, the combination teaches or suggests a force sensor configured to measure a force applied by the vaginal dilation device against the vagina (the pressure detection sensor 21 of Omata).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0274159 (Perle) in view of U.S. Patent Application Publication No. 2006/0122463 (Klaassen).
Perle teaches a vaginal exercise device, comprising: a handle (the handle or grip 16 of Perle); a plurality of arms coupled to the handle (the cheeks 12 or 12a of Perle); and an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the arms 220, the wires 45, the pistons 53, and the racks 64 of Perle).
Perle teaches the use of a release button (paragraph 0144 of Perle). Perle discloses that the control mechanism at on the end of the handle (FIGS. 3A-3B of Perle). Klaassen also teaches that a release button is placed on the handle (paragraph 0038 and FIGS. 1-2 of Klaassen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the release button of Perle at the end of the handle, as suggested by Perle and Klaassen, since a location of the release button is required and Perle and Klaassen discloses such a location.
With respect to claim 1, the combination teaches or suggests a vaginal exercise device, comprising: 
a handle (the handle or grip 16 of Perle); 
a plurality of arms coupled to the handle (the cheeks 12 or 12a of Perle);
an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the arms 220, the wires 45, the pistons 53, and the racks 64 of Perle); and 
a bump-release disposed on a distal portion of the vaginal dilation device configured to quickly reduce an outer diameter of the vaginal dilation device if the bump-release is engaged by a fetus entering the vagina (the release button of Perle at the end of the handle with the distal portion of the vaginal dilation device being that portion of the device where the handle is located, i.e., distal relative to the patient).
Note that the recitation “if the bump-release is engaged by a fetus entering the vagina” is a mere situational condition that does not structurally define the claimed bump-release.  That is, the fetus or vagina are not part of the claimed structure.  As such, the condition that the fetus contacts the bump-release when entering the vagina is equally not part of the claimed structure.  All the limitation requires is a bump-release disposed on a distal portion of the vaginal dilation device and be configured to quickly reduce an outer diameter of the vaginal dilation device.
With respect to claim 2, the combination teaches or suggests a central rod (the rod 22, the rod 49/the bars 47, the chamber 52, the rod 62, the rod in FIG. 7C, the rod 88, and the rod 92 of Perle) coupled to the expansion mechanism, the handle, and the plurality of arms, wherein axial movement of the central rod moves the arms radially outwards from the central rod`. 
With respect to claim 3, the combination teaches or suggests that the arms are arranged in a substantially parallel configuration as the arms move radially outwards (the cheeks 12 or 12a of Perle are so arranged).
With respect to claim 4, the combination teaches or suggests each of the plurality of arms further comprises a pad disposed thereon (the cheeks 12 or 12a of Perle).
With respect to claim 5, the graph 800 of Perle discloses possible sizes of the outer diameter of the device, which would be the distance between opposing pads.  The graph indicates that the sizes range from 1.6 cm to 4.7 cm.  The distance 4.7 cm is considered to be approximately 8 cm.  Thus, the combination teaches or suggests that a distance between opposing pads in an expanded configuration is approximately 8-10 cm. 
With respect to claim 6, the combination teaches or suggests a quick-release lever configured to quickly reduce the outer diameter of the vaginal dilation device (the knob 23, the mechanism 31, and the sliders 73 and 74 of Perle). 
With respect to claim 7, the combination teaches or suggests a force sensor configured to measure a force applied by the vaginal dilation device against the vagina (paragraphs 0066-0067, 0148-0150, 0159, 0199, 0207, and 0218 of Perle). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791